TRESPASS, assault and battery in London. The defendant said that they were possessed of a house, for divers years past; and the plaintiff came there; and they molliter manus imposuerunt to put him out, and he assaulted them, and the injury he received was, de son assault demesne the plaintiff replied that it was de6 injuria sua propria absque tali causa, and verdict for the plaintiff.
Noy. The replication is well, for the battery is justified by reason of the assault, and therefore is not the cause of it. This is a mixed case, partly in defence of their possession, and de son tort demesne, is a good reply. The plaintiff had judgment. Antea, p. 20. Postea, p. 221. 273.